SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT CHARTER AND KEYPORT LATITUDE PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Charter. Vista, Latitude (US)5/2015
